DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite wherein the first and second non-woven sheets are sintered together in a hot press so as to form a substantially planar body comprising nanotubes with sufficient structural integrity” while claim 1 still recites “a sheet of a matrix precursor between the first non-woven sheet and the second non-woven sheet”.  It is the position of the Office the limitations contradict each other.  It is the position of the Office the matrix precursor would react when sintered with a hot press and thus the non-woven sheet material cannot have both “a matrix precursor between the first non-woven and the second non-woven sheet” and the first and second non-woven sheets are sintered together in a hot press”.  Furthermore, paragraph 72 of applicant’s specification states “a layered composite of materials may be formed by sintering non-woven sheets together with a matrix material.  For example, adjacent layers of non-woven sheets may be separated with a sheet of matrix precursor and subsequently sintered in a hot press under isostatic pressure.”  It is the position of the Office the matrix precursor will react with heated and thus the non-woven sheet material cannot have both “a matrix precursor between the first non-woven and the second non-woven sheet” and the first and second non-woven sheets are sintered together in a hot press”.
Applicant has amended 13 to recite “wherein the first and second con-woven sheets are sintered together in a hot press” while claim 13 still recites “a sheet of a matrix precursor between the first non-woven sheet and the second non-woven sheet”. It is the position of the Office the limitations contradict each other.  It is the position of the Office the matrix precursor would react when sintered with a hot press and thus the non-woven sheet material cannot have both “a matric precursor between .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to recite wherein the first and second non-woven sheets are sintered together in a hot press so as to form a substantially planar body comprising nanotubes with sufficient structural integrity” while claim 1 still recites “a sheet of a matrix precursor between the first non-woven sheet and the second non-woven sheet”.  It is the position of the Office the limitations contradict each other.  It is the position of the Office the matrix precursor would react when sintered 
Applicant has amended 13 to recite “wherein the first and second con-woven sheets are sintered together in a hot press” while claim 13 still recites “a sheet of a matrix precursor between the first non-woven sheet and the second non-woven sheet”. It is the position of the Office the limitations contradict each other.  It is the position of the Office the matrix precursor would react when sintered with a hot press and thus the non-woven sheet material cannot have both “a matric precursor between the first non-woven and the second non-woven sheet” and the first and second non-woven sheets are sintered together in a hot press”.  Furthermore, paragraph 72 of applicant’s specification states “a layered composite of materials may be formed by sintering non-woven sheets together with a matrix material.  For example, adjacent layers of non-woven sheets may be separated with a sheet of matrix precursor and subsequently sintered in a hot press under isostatic pressure.”  It is the position of the Office the matrix precursor will react with heated and thus the non-woven sheet material cannot have both “a matrix precursor between the first non-woven and the second non-woven sheet” and the first and second non-woven sheets are sintered together in a hot press”.
Claims 2-4, 14, 15, 18 and 19 are indefinite for depending from claims 1 or 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber et al. (U.S. Pub. No. 2005/0074479).
Regarding claims 1 and 13, Weber et al. teaches multiple layers of bucky paper wherein bucky paper is comprised of numerous carbon nanotubes intermingled amongst themselves and may be oriented in various positions and therefore meets a broad and reasonable interpretation of a first non-woven sheet layer comprising nanotubes arranged in an intermingled and overlapping fashion with one another a second non-woven sheet layer comprising non-woven nanotubes arranged in an intermingled 
Regarding claims 2 and 14, Weber et al. teaches bucky paper may be made in various shapes and sizes including polygons of uniform or varying thicknesses. By changing the thickness, shape or density of the bucky paper alone or in combination, its rigidity and flexibility may be modified (paragraph 22).
Claims 3, 4, 15 and 16, are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber as applied to claims 1 or 13 above, and further in view of Greiner et al. (Large-Scale Synthesis of 
Regarding claims 3, 4, 15 and 16, Weber et al. teaches multiple layers of bucky paper wherein bucky paper is comprised of numerous carbon nanotubes intermingled amongst themselves and may be oriented in various positions and therefore meets a broad and reasonable interpretation of a first non-woven sheet layer comprising nanotubes arranged in an intermingled and overlapping fashion with one another a second non-woven sheet layer comprising non-woven nanotubes arranged in an intermingled and overlapping fashion with one another, the second non-woven sheet layer being deposited on top of and compacted against the first non-woven sheet layer such that at least some of the nanotubes of the second non-woven sheet layer overlap with at least some of the nanotubes of the first non-woven sheet layer (paragraphs 5, 22). Weber et al. teaches condensing and compacting carbon nanotubes and therefore it is the position of the Office one of ordinary skill in the art would compact the layers (paragraphs 58 and 60). Weber et al. teaches bucky paper shown in a planar orientation and therefore meets the limitation of the first and second non-woven sheets layers are connected so as to form a substantially planar body comprising non-woven nanotubes (paragraph 22). Weber et al. does not specify bonds, including one of van der Waal's, hydrogen, ionic, or a combination thereof, at (i) contact sites between adjacent overlapping nanotubes within each non-woven sheet of nanotubes such that the nanotubes within each non-woven sheet layer are interconnected, and (ii) the contact sites between each consecutive non-woven sheet of nanotubes such that each non-woven sheets of nanotubes so as to form a substantially planar body comprising nanotubes with sufficient structural integrity to be handled as a sheet absent support from a substrate or binder. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 
Greiner et al. teaches large scale synthesis of carbon nanotubes. Greiner et al. teaches nanotubes include a catalytic nanoparticle of ferromagnetic material (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carbon nanotubes made by the method taught by Greiner et al. for the bucky paper taught by Weber et al. because the method taught by Greiner et al. is a high yield and low cost method thereby reducing the production cost for carbon nanotube fabric.
Claims 18 and 19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Weber et al. as applied to claims 1 or 13 above, and further in view of Liang et al. (U.S. Pub. No.2006/0017191).
Regarding claims 18 and 19, Weber et al. teaches multiple layers of bucky paper wherein bucky paper is comprised of numerous carbon nanotubes intermingled amongst themselves and may be oriented in various positions and therefore meets a broad and reasonable interpretation of a first non-woven sheet layer comprising nanotubes arranged in an intermingled and overlapping fashion with one another a second non-woven sheet layer comprising non-woven nanotubes arranged in an intermingled and overlapping fashion with one another, the second non-woven sheet layer being deposited on top of and compacted against the first non-woven sheet layer such that at least some of the nanotubes of the second non-woven sheet layer overlap with at least some of the nanotubes of the first non-woven sheet layer (paragraphs 5, 22). Weber et al. teaches condensing and compacting carbon nanotubes and therefore it is the position of the Office one of ordinary skill in the art would compact the layers (paragraphs 58 and 60). Weber et al. teaches bucky paper shown in a planar orientation and therefore meets the limitation of the first and second non-woven sheets layers are connected so as to form a substantially planar body comprising non-woven nanotubes (paragraph 22). Weber et al. does not specify bonds, including one of van der Waal's, hydrogen, ionic, or a combination thereof, at (i) contact In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). See MPEP 2112.01(1). Weber et al. does not impregnating each non-woven sheet.
Liang et al. teaches a method for manipulating the functionality of carbon nanotube and nanofiber materials without sidewall damage (paragraph 2). Liang et al. teaches a nanoporous sheet of SWNT buckypapers is impregnated with an epoxy or other resin liquid material. Liang et al. teaches the liquid material is then hardened to form the nanotube-reinforced structural material. Liang et al. teaches such composite materials have a wide range of applications, for example, where strength (e.g., as measured by storage modulus) is important. It would have been obvious to one of ordinary skill in the art at the time of filing to impregnate the bucky papery taught by Weber et al. with epoxy to strengthen the material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed. and Thurs. Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        08/17/2021